          Entered on Docket February 21, 2019

                                                                Submitted But Not Entered.

 1                                                              _______________________
                                                                Timothy W. Dore
 2                                                              U.S. Bankruptcy Judge
          Withdrawn.
 3

 4

 5

 6   __________________________________________________________________
 7

 8

 9

10

11
                               UNITED STATES BANKRUPTCY COURT
12                             WESTERN DISTRICT OF WASHINGTON
13
                                             ) Case No. 16-12207 TWD Ch. 13
14   In re:                                  )
          Jeffrey Scott Parton               ) ORDER APPROVING ATTORNEY
15                                           ) COMPENSATION
     Debtor(s)                               )
16                                           )
                                             )
17                                           )
            THIS MATTER came on before the Court on counsel’s Application for Compensation in
18
     a Chapter 13 case filed by Mark A. Ditton (“Applicant”). Based on the Application
19
              IT IS HEREBY ORDERED:
20

21            1. Applicant is awarded $873.00 as an administrative expense under 11 U.S.C. § 503(b);

22
              2. The compensation shall be paid according to the confirmed plan, or if a plan is never
23               confirmed, prior to dismissal or conversion (subject to the applicable Trustee’s fee);
24
     //
25




     ORDER
                                                                Submitted But Not Entered.

             3. Unless the Court orders otherwise, if this case is dismissed or converted after plan
 1
                confirmation, the Chapter 13 trustee shall send undisbursed plan payments on hand to
 2
                debtor(s) in care of the Applicant, if the Applicant is the debtor(s) attorney at the time
 3              of dismissal or conversion.
 4
                                           ///END OF ORDER///
 5
     Presented by:
 6   /s/Mark A. Ditton___________
     Mark A. Ditton WSBA #45432
 7   NW Debt Relief Law Firm
     14900 Interurban Ave. S. #265
 8   Seattle, WA 98168
     206-674-4602
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     ORDER
